Citation Nr: 0636704	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  99-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for cognitive impairment, claimed as a 
result of VA hospitalization and treatment in June 1997.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1977 to May 1978. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs Regional Office in Muskogee, Oklahoma (the 
RO).

Procedural history

In a November 1998 decision, the RO denied the veteran's 
claim for entitlement to special monthly compensation based 
on the need of regular aid and attendance or housebound 
status.  In a November 2002 decision, the RO denied the 
veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for cognitive impairment 
claimed as a result of VA hospitalization and treatment.  The 
veteran initiated and perfected an appeal of those decisions.  

This case was remanded by the Board in March 2004 for 
additional procedural development.  Such was accomplished and 
the case was returned to the Board.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for cognitive impairment, claimed as a 
result of VA hospitalization and treatment in June 1997, is 
REMANDED via the VA Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal

In a September 2004 rating decision, the RO denied the 
veteran's additional claims of entitlement to service 
connection for a gynecological disorder, entitlement to 
special monthly compensation based on loss of use of a 
creative organ and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for sleep apnea.  The 
veteran filed a notice of disagreement with respect to those 
issues in October 2004, and a statement of the case (SOC) was 
issued by the RO in January 2005.  However, there is no 
indication that the veteran filed a timely substantive appeal 
with respect to those issues.  Accordingly, they are not 
before the Board on appeal.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The evidence of record demonstrates that the veteran is not 
in the need of regular aid and attendance by reason of 
disability, nor is she housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance, or at the housebound 
rate, have not been established. 
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the special monthly compensation issue on appeal.

As detailed further below, the veteran's 38 U.S.C.A. § 1151 
claim is being remanded for additional development.



The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to her claim in a letter from the 
RO dated May 5, 2004.  

Specifically, the May 2004 VCAA letter [issued pursuant to 
the Board's March 2004 remand instructions] informed the 
veteran that she needed to submit medical evidence indicating 
"you need the aid and attendance of another person in 
performing your activities of daily living; you are severely 
visually impaired; are permanently housebound; or have loss 
(or loss of use) of certain body parts."

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2004 VCAA letter.  Specifically, the veteran was advised in 
the May 2004 letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the military.  With respect 
to private treatment records, the letter informed the veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  The letter included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
that the veteran complete this release so that VA could 
obtain these records on her behalf.  The veteran was also 
informed that she had the option of obtaining private records 
on her own and submitting them to VA.  The May 2004 letter 
further emphasized: "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency" [Emphasis in original].  The veteran was also 
advised in the letter that a VA medical examination would be 
scheduled if necessary to make a decision on her claim.

The Board notes that the above-referenced May 2004 VCAA 
letter specifically requested of the veteran: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of her claim, which was by rating decision in 
November 1998.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in November 1998 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 
7-2004.  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided notice of these consequences of the 
Dingess decision in a July 24, 2006 letter from the RO.  With 
respect to the veteran's special monthly compensation claim, 
elements (1), (2) and (3) are not at issue.  Moreover, with 
respect to elements (4) and (5), degree of disability and 
effective date, the veteran was provided notice as to degree 
of disability and effective date in the July 2006 letter, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates: when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative indicated in an October 2006 
statement that she had no additional evidence to submit.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

In any event because the claim is being denied, the matter of 
degree of disability and effective date are moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was afforded a VA aid 
and attendance or housebound examination in September 1998.  
The report of this examination reflects that the examiner 
reviewed the veteran's past medical history, recorded her 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Aid and attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002), 
38 C.F.R. § 3.350(b) (2006).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination.

A veteran will be found to be bedridden if the condition 
actually requires that she remain in bed, but not if she 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or she is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
her service-connected disabilities, she is confined to her 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout her lifetime. 
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2006).

Analysis

As a preliminary matter, the Board notes that the veteran 
does not meet the criteria for special monthly compensation 
at the housebound rate, based on one service-connected 
disability rated as 100 percent disabling and a separate 
disability rated at 60 percent or higher.  Service connection 
is currently in effect for PTSD 
(rated 100 percent disabling); and left true vocal chord 
paralysis (rated as 30 percent disabling).

In addition, the medical evidence does not demonstrate that 
the veteran is housebound or that she is confined to her home 
or the immediate premises.  Indeed, the veteran has not 
specifically contended otherwise.

At her September 1998 aid and attendance or housebound 
examination, the veteran's complaints included difficulty 
with taking care of her home and preparing meals.  She also 
indicated she needed assistance with putting on a back brace.  
Though she required constant oxygen and was limited in how 
far she could walk, she was able to leave the home with a 
portable oxygen cart.  The veteran indicated that she was 
able to dress and undress herself, attend to the needs of 
nature, bathe, complete some light housework and feed 
herself.  The examiner noted the veteran's activities were 
slow due to fatigue and shortness of breath, but that 
ultimately she required no supervision.  

Thus, while the evidence shows that the veteran is totally 
disabled (and this is recognized by VA in the 100 percent 
rating which has been assigned for PTSD), there is no 
indication that she is restricted to her home or the 
immediate premises; in fact, by her own admission she is 
evidently able to leave the home.  There is simply nothing in 
the medical evidence of record which shows that the veteran 
is in any manner unable to engage in activities outside of 
her home.  

Likewise, the evidence does not establish that the veteran is 
unable to dress or undress herself, or to keep herself 
ordinarily clean and presentable for purposes of aid and 
attendance.  She admitted that she could complete all of 
these activities to the September 1998 VA examiner.  
Moreover, the evidence does not establish that the veteran 
requires adjustment of any special prosthetic or orthopedic 
appliances that by reason of the particular disability cannot 
be done without aid; that she is unable to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; or that she is unable to attend to the 
wants of nature.  Again, the veteran indicated the exact 
opposite to the September 1998 VA examiner.

In particular, there is no indication that the service-
connected PTSD and/or vocal chord paralysis cause the veteran 
to require the aid or attendance of another person or to be 
housebound.  It appears that her physical limitations, such 
as they are, are related to non service-connected 
disabilities rather than to the service connected psychiatric 
disability and/or vocal chord impairment.

The Board acknowledges that the veteran, in seeking special 
monthly compensation based on the need for regular aid and 
attendance or due to housebound status, implicitly alleges 
that she is so disabled.  However, she has not been specific 
as to her limitations.  Crucially, her claim is not supported 
by any competent medical evidence demonstrating that she is 
in fact disabled to the extent that she requires the regular 
aid and assistance of another person, or that she is limited 
to her house and its immediate premises.  She has not 
provided or identified any such evidence.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

Conclusion

In summary, a preponderance of the evidence is against the 
claim.  The medical evidence appears to support the 
proposition that the veteran is active and mobile and is not 
in any way confined to her house or to her bed.  The veteran 
herself has not submitted or pointed to any evidence to the 
contrary.  Accordingly, the Board finds that entitlement to 
special monthly compensation for regular aid and attendance 
and at the housebound rate is not established.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.



REMAND

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for cognitive impairment as a result of VA 
hospitalization and treatment in June 1997.

The veteran in essence contends that she has cognitive 
deficits due to surgery performed at a VA medical facility.  
More specifically, she contends that she was deprived of 
oxygen during such surgery.  There is evidence of record 
which indicates that there was no oxygen deprivation, as well 
as evidence indicating that no cognitive deficits were 
present after the surgery.

Of record is the opinion of a April 2000 VA 
neuropsychological examiner, who noted that "learning and 
memory deficits are consistent with an anoxic injury, which 
could have occurred at the time of her cardiac arrest."  
This opinion is flawed in a number of ways.  Most 
significantly, the only diagnosis rendered was cognitive 
disorder, notwithstanding a long-standing diagnosis of PTSD 
for which the veteran is compensated at the 100 percent level 
and has been May 1995, before the surgery in question.  In 
addition, there appears to be no other evidence of organic 
deficits anywhere in the record.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the veteran's current 
cognitive impairment, if such indeed exists, is a result of 
the June 1997 surgery, or whether it may be due to some other 
organic cause [the record reflects two previous head injuries 
with loss of consciousness, as well as a history of substance 
abuse].  
In addition, if memory loss (evidently the only cognitive 
deficit complained of or identified) in fact exists, whether 
such may be due to the veteran's service-connected PTSD.

These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2006) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a VA 
psychiatric examination of the veteran.  
The examiner should review the veteran's 
VA claims folder and interview the 
veteran, and then provide an opinion, 
with supporting rationale, as to whether 
the veteran's claimed cognitive 
impairment exists and if so whether such 
is the result of the July 1997 surgery, 
some other organic cause, or is part and 
parcel of her service-connected PTSD.  
If the examiner believes that 
psychological testing of the veteran is 
necessary, either before or after the 
interview, such should be scheduled.  A 
report should be prepared and associated 
with the veteran's VA claims folder.  

2.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then readjudicate 
the issue of entitlement to 
compensation under the provisions of 38 
U.S.C. § 1151 for cognitive impairment 
as a result of VA hospitalization and 
treatment in June 1997.  If the 
benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


